In The
                               Court of Appeals
                      Seventh District of Texas at Amarillo

                                      No. 07-19-00004-CV


                              ACRS 2000 CORP., APPELLANT

                                               V.

            PRIDE NETWORK, INC., D/B/A NTS COMMUNICATIONS, AND
                    NTS COMMUNICATIONS, INC., APPELLEES

                            On Appeal from the 237th District Court
                                    Lubbock County, Texas
                 Trial Court No. 2016-520,098, Honorable Les Hatch, Presiding

                                        April 29, 2019

                              MEMORANDUM OPINION
                    Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.

       Appellant, ACRS 2000 Corp., has filed an unopposed motion to voluntarily dismiss

its appeal.1 Without passing on the merits of the case, we grant the motion pursuant to

Texas Rule of Appellate Procedure 42.1(a)(1) and dismiss the appeal. Having dismissed




         1 We previously severed and dismissed the appeal of Pride Network, Inc. d/b/a NTS

Communications and NTS Communications, Inc. See Pride Network, Inc. v. ACRS 2000 Corp., Nos. 07-
19-00004-CV & 07-19-00144-CV, 2019 Tex. App. LEXIS 3261, at *1 (Tex. App.—Amarillo Apr. 23, 2019,
order) (per curiam).
the appeal at appellant’s request, no motion for rehearing will be entertained, and our

mandate will issue forthwith.

      It is so ordered.

                                              Per Curiam




                                          2